In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-3415

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                                v.


CHARLES BURT,
                                           Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
          No. 04 CR 273—Wayne R. Andersen, Judge.
                         ____________
      ARGUED APRIL 4, 2007—DECIDED JULY 26, 2007
                     ____________



  Before KANNE, WILLIAMS, and SYKES, Circuit Judges.
  KANNE, Circuit Judge. Charles Burt was convicted by a
jury of nine counts: seven counts of sexual exploitation of
a minor, one count of distributing child pornography, and
one count of possession of child pornography. He chal-
lenges a number of the evidentiary decisions by the district
court, and argues that the cumulative effect of the errors
deprived him of a fair trial. Finding no error, we affirm.
2                                             No. 06-3415

                    I. BACKGROUND
  Charles Burt worked in the photography department of
the local grocery store. Photography was a hobby and an
occasional side business for him. A federal investigation
into a child pornography ring led to a search warrant being
issued for Burt’s house. The warrant was executed, and
agents recovered photography and computer equipment
from his house. Based on files found on his computer and
information recovered from other computers seized in the
investigation, as well as testimony from other suspects,
the government eventually secured a superseding indict-
ment containing nine counts. The first seven counts were
for exploiting children in the production of pornography in
violation of 18 U.S.C. § 2251(a). An eighth count charged
that he distributed child pornography in violation of 18
U.S.C. § 2252(a)(1)(A). Count nine charged Burt with
receipt and possession of child pornography in violation of
18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).
  The evidence at trial was more extensive than we need
recount here. We will focus on those aspects of the evi-
dence that have been raised by Burt on appeal. The govern-
ment’s case was made up of three categories of witnesses.
One group consisted of the agents and officers who investi-
gate child pornography and who had been involved in this
case. A second category consisted of some of the children
who had been photographed. A third category included
William Martin and Brian Urbanawicz, both of whom were
in prison for charges related to child pornography or child
abuse and had been part of the group of child
pornographers whose trail had eventually led to Burt’s
doorstep.
  As part of its case, the government established that
photographs of young boys taken by Burt were the “holy
grail” among an online community of child pornography
traders and admitted pedophiles. Tr. at 198. The govern-
No. 06-3415                                              3

ment called William Martin, who was serving a prison
sentence for child pornography in Wisconsin. Martin’s
computer had contained numerous explicit pictures of
children, and a video showing Burt molesting a child.
Martin testified about his online relationship with Burt,
including trading photos, online chats that both of them
had taken part in, and some of the technical details of how
Martin had administered one of the internet sites where
self-described “boy-lovers” would congregate. Specifically,
he testified that the photo which was the basis for count
four of the indictment was found on his computer. Tr. at
257-58. He also testified that the internet screen names
“BSomeSmoke” and “Starved_Rock” were used by Martin
and Burt, respectively.
  When the government asked Martin whether Burt had
sent him photos of naked boys, he denied it. Over a defense
objection, the court allowed the government to ask Martin
whether he had ever made prior inconsistent statements
when he was being interviewed by federal agents after his
arrest. The court admonished the jury that the question
was not to be considered evidence, but that evidence comes
only from “the witnesses, the documents, and the stipula-
tions.” Tr at. 267. Martin denied that he had ever told the
investigators that he had received any of his collection of
child pornography from Burt.
  The government later called two of the investigators
from the Martin case. Agent Brelsford testified that
Martin had, in fact, previously implicated Burt when he
was interrogated about the pornography found on his
computer. Over defense counsel objection, the court
allowed Brelsford’s testimony, which the government
elicited with the expressed intent to impeach Martin’s
denial that Burt was the source of some of his pornogra-
phy. The court instructed the jury that, on this topic,
Brelsford’s testimony was only to be considered for the
purposes of impeaching Martin’s testimony. The court’s
4                                              No. 06-3415

limiting instruction to the jury occupies one and one-half
pages of trial transcript. Tr. at 402-03. The government
later called Agent McDonough, part of whose testimony
also impeached Martin’s denial that Burt was the source
of at least some of his pornography.
  During Brelsford’s testimony and McDonough’s testi-
mony, the government also admitted logs of internet chat
conversations between two people. The screen names that
were used on the internet chat were “Starved_Rock” and
“BSomeSmoke.” Over a defense objection, when the
government published those transcripts of the chat room
conversations, the district court allowed the government to
substitute “Burt” and “Martin” in place of the screen
names. The district court admonished the jury that they
were not to assume that the chat was actually conducted
by Burt and Martin, but that the earlier evidence could
have allowed them to make that inference, and “whether
or not they really authored these statements is something
that you will have to conclude.” Tr. at 413.
  Of the three children who testified against Burt, two
made allegations that he had molested them. In the case
of one child, David, the act of alleged molestation was
captured on video, and this video was the underlying
pornography charged in count five of the indictment. In the
case of the other child, Austin, no act of molestation was
ever charged and none of the alleged pornographic pictures
showed Burt molesting Austin.
  A defense theme throughout the trial had been that not
all nude photos of children are pornographic. In particular,
the defense’s case went, the government was required in
this case to prove that the photographs were “lascivious
exhibition of the genitals.” 18 U.S.C. § 2256(2)(A)(v).
(There are other ways that a photo can count as depicting
sexually explicit conduct under the statute, but the parties
agree that in this case the government could not prove
No. 06-3415                                                 5

them.) In his opening statement, Burt’s counsel framed the
case as being about “a small town, hardworking profes-
sional photographer who took pictures of young boys
engaged in sports, sports attire, athletic equipment, for the
purpose of putting them on a legitimate nonpornographic
website.” Tr. at 53. During trial, and outside the presence
of the jury, the parties had sparred about whether Burt
should be allowed to show the jury pictures of nude boys
that could be found in books available in the library. Burt’s
argument was that the government was required to prove
more than just the creation of nude photos. During closing
argument, the defense argued various times to the jury
that photographs and videos of naked children are not
necessarily pornographic. See, e.g., Tr. at 602 (“You can go
to a library, you can go to a church, you can go anywhere
and see a picture of a boy or a young child with his penis
exposed.”); Tr. at 604 (“Not every exposure of genitalia is
lascivious.”); Tr. at 610 (“Just because you see a naked
body or a naked child or the genitalia doesn’t mean it is
lascivious.”); Tr. at 610-11 (“You can go to the library and
find all sort of pictures that look like Charles Burt’s
pictures.”); Tr. at 612 (“If you find that that is lascivious,
you have to find that every single medical picture depict-
ing a child’s penis—you would have to find that lascivious
as well.”); Tr. at 615 (“. . . you would have medical doctors,
medical schools, you would have all sorts of artists, going
to jail.”).
  The jury returned guilty verdicts on all nine counts. The
court sentenced Burt to one hundred years in prison, “a
whopper of a sentence.” United States v. Bullock, 454 F.3d
637, 637 (7th Cir. 2006) (“One hundred years is a long
time—one year longer, in fact, than the standard lyrical
shorthand for an unimaginably long sentence.”). Burt
appeals a series of evidentiary decisions by the district
court, and argues that their cumulative effect deprived
him of a fair trial.
6                                               No. 06-3415

                       II. Analysis
    A. The Brelsford and McDonough Testimony
  We review evidentiary rulings for abuse of discretion.
United States v. Luster, 480 F.3d 551, 556 (7th Cir. 2007).
Burt argues on appeal that Brelsford’s and McDonough’s
testimony about what Martin said when he was questioned
in an earlier investigation was inadmissable hearsay and
that the district court abused its discretion in admitting
the testimony.
  Hearsay “is a statement, other than one made by the
declarant while testifying at the trial or hearing, offered in
evidence to prove the truth of the matter asserted.” FED. R.
EVID. 801(C). In this case, we conclude that the testimony
was offered to impeach Martin, not to prove the truth of
the matter asserted. The court was very thorough in
warning the jury about the distinction between the two.
The issue first arose when Brelsford took the stand. After
explaining to the jury that the government intended to
impeach Martin’s testimony, the court explained to the
jury that “those prior statements themselves cannot be
used as evidence to prove something.” Tr. at 402. Specifi-
cally foreshadowing the content of the testimony, the court
continued that the government “cannot use what—what
Mr. Martin told this agent to prove that Mr. Burt sent the
images to Mr. Martin. [The government] would have to
have other evidence that was direct, not statements that
somebody made outside of court to prove that.” Tr. at 403.
The court concluded that the testimony “cannot be used by
you to prove the truth of what the agent says Mr. Martin
said to him.” Id. The testimony is therefore not hearsay,
and falls squarely within the standard use of prior incon-
sistent statements to impeach a prior witness’s credibility.
See KENNETH S. BROUN, MCCORMICK ON EVIDENCE § 36
(2006). The fact that Martin was the government’s witness
No. 06-3415                                                 7

is not generally a bar to the government then impeaching
him. See FED. R. EVID. 607.
  Burt argues on appeal that the government improperly
called Martin only to provide a backdoor to allow
Brelsford’s and McDonough’s testimony. We have held that
“it would be an abuse of the rule, in a criminal case, for the
prosecution to call a witness that it knew would not give it
useful evidence, just so it could introduce hearsay evidence
against the defendant.” United States v. Webster, 734 F.2d
1191, 1192 (7th Cir. 1984). Burt argues that Webster has
created a “modified version of the primary purpose test”
set out in United States v. Morlang, 531 F.2d 183 (4th Cir.
1975), and cites to Webster and United States v. Kane, 944
F.2d 1406 (7th Cir. 1991), for support. But neither of those
cases makes any mention of a primary purpose. Both cases
reiterate that the test is whether the prosecution calls the
witness in bad faith. Kane, 944 F.2d at 1412 (“The test is
whether the prosecution exhibited bad faith by calling a
witness sure to be unhelpful to its case.”); Webster, 734
F.2d at 1192 (“The good-faith standard strikes a better
balance . . . .”).
  Burt is unable to point to any direct evidence that the
government acted in bad faith, but argues that because the
government knew ahead of time that at least some of
Martin’s testimony would be adverse to its case, it must
have been acting in bad faith. Appellant’s Br. at 20 (“[T]he
government had no good-faith basis for calling Martin, and
even conceded . . . that its purpose was to impeach his
testimony.”). Burt points to a side-bar discussion in the
midst of Martin’s testimony, where the government
acknowledged that Martin would likely deny aspects of his
previous statements and that the government would
subsequently call Brelsford and McDonough to impeach
Martin on those parts of his testimony. Tr. at 264-67.
8                                               No. 06-3415

  But it cannot be that any time the government suspects
that a witness will lie on some aspect of his testimony that
it is barred from using the witness. Webster actually
envisioned just the type of situation that we deal with
here, and held that the testimony would be admissible:
    Suppose the government called an adverse witness
    that it thought would give evidence both helpful and
    harmful to it, but it also thought that the harmful
    aspect could be nullified by introducing the witness’s
    prior inconsistent statement. . . . [W]e are at a loss to
    understand why the government should be put to the
    choice between the Scylla of forgoing impeachment and
    the Charybdis of not calling at all a witness from
    whom it expects to elicit genuinely helpful evidence.
Webster, 734 F.2d at 1193.
  The question for us, then, is whether there is enough
useful information in Martin’s testimony to support the
district court’s decision to allow it. Reviewing the tran-
scripts, we conclude that it was well within the district
court’s discretion to allow Martin’s testimony, even
knowing that the government would eventually impeach
some of it through the testimony of Brelsford and
McDonough. In the portion of Martin’s testimony that had
already been concluded before the questioning turned to
his previous statements, the government had already
elicited the following information from him: (1) that he was
a collector of child pornography and a pedophile, (2) that
he was an on-line associate of Burt, (3) that Martin ran a
website called “Star Kids” which previous testimony had
established was a site where other pedophiles frequently
congregated, (4) that his computer, seized in Wisconsin,
had included the picture which was the foundation for
count four of the indictment, (5) that his computer con-
tained several videos of Burt and other people doing un-
named acts, (6) that Martin’s screen name was
No. 06-3415                                               9

“BSomeSmoke” and Burt’s was variously “Exsell” or
“Starved_Rock,” (7) that he and Burt traded photos and
videos of children on the internet, (8) that he used com-
puter encryption to hide child pornography, and (9) that he
had brought children from Wisconsin to Illinois to have
Burt photograph them.
  It boggles the mind that Burt would claim on appeal that
there was no good-faith reason for the government to call
Martin other than to tee up Brelsford’s and McDonough’s
impeaching testimony. The authentication of the count
four photo on his computer in Wisconsin was sufficient by
itself to support calling Martin. The district court did not
abuse its discretion in allowing Martin, Brelsford, or
McDonough to testify as they did. The court’s curative
instructions were more than adequate to ensure that the
evidence did not mislead the jury or prove to be more
prejudicial than probative.


  B. The “Starved-Rock” Chat Transcripts
  During Brelsford’s and McDonough’s testimony, the
government also published to the jury two exhibits, which
are referred to by the parties as the “Starved Rock Chat”
and the “Starved Rock Chat Excerpts.” Burt did not object
to the admission of Starved Rock Chat, but did object to
the admission of the excerpts. Tr. at 184, 407-12. Both
pieces of evidence were based on a log of a Yahoo! chat
between “BSomeSmoke” and “Starved_Rock” which was
recovered off of Martin’s computer in Wisconsin. Recall
that Martin testified that those names referred to Martin
and Burt respectively.
  Burt now argues on appeal that the admission of the
chat as a whole was an abuse of discretion. We disagree.
Although we have not considered the question before, other
circuits have concluded that properly authenticated chat
10                                              No. 06-3415

logs may be admitted in evidence. See, e.g., United States
v. Tank, 200 F.3d 627 (9th Cir. 2000); United States v.
Simpson, 152 F.3d 1241 (10th Cir. 1998). Those portions of
the chat which represent Burt’s writings were properly
admissible as admissions by a party opponent under FED.
R. EVID. 801(d)(2). Burt argues that the inclusion of
Martin’s half of the conversation is inadmissible hearsay,
and unduly prejudicial at any rate. The government
counters that Martin’s half of the conversation is necessary
to provide context to Burt’s comments, and was not
hearsay because it is not offered for the truth of the matter
asserted.
  Turning first to the question of whether Martin’s portion
of the chat constitutes hearsay, we are unable to see any
way that the chat was being admitted for the truth of the
matter asserted. Without delving into all the graphic
details that the chat logs depict, we can summarize Mar-
tin’s contribution to the conversation as follows: he asserts
that he is searching for something (presumably a digital
photo) that is “not too graphic” for Burt. He tells
Burt the name of the file that he had just sent, and that he
“better find it . . . don’t [w]ant that floating around.” He
goes on to describe somebody as “way too
ummmmmmmmmmmmmmmmm”, “horny all the time
an[d] will literally rape me in my sleep” and that “he never
really had someoen [sic] do that [before].” Martin then
begins a long description about how one of his victims
“actually LOVES it . . . I am not talking oral here.” He
then concludes that “all boys love oral” which he describes
as “normal” but that penetration is “not normal.”
  There is no reason to believe that Martin’s statements
were introduced for the purpose of proving the truth of the
matter asserted in them. The government had no reason to
prove the particular sexual activities that Martin engaged
in with particular boys whose photos he might have been
sharing with Burt. Nor did the government have any
No. 06-3415                                              11

reason to prove the truth of Martin’s assertions that one of
his victims rapes him in his sleep, or that “all boys love
oral” sex but that penetration is not normal. Other than a
conclusory statement that the government offered Martin’s
words for the truth of the matter asserted, Burt’s briefs
are entirely devoid of any explanation of how the govern-
ment sought to establish the truth of the statements, or
even which statements the government hoped to prove true
through Martin’s words. In short, Martin’s portion of the
chat log was not offered for the proof of any matter
asserted in them, and therefore was not hearsay.
  Burt makes an additional argument with respect to the
excerpted chat, which the government had altered to
replace the screen names with real names, that another
layer of hearsay was added to the exhibit making its
admission an abuse of discretion. The parties have not
pointed us to any direct authority on this issue, and it
appears to be a question of first impression. We are
persuaded that the altered chat logs fall into the category
of a demonstrative exhibit, making their admission subject
to analysis under FED. R. EVID. 403.
  We come to this conclusion by considering the altered
chat logs in the context for which they were offered, and by
analogizing to other more commonly accepted demonstra-
tive exhibits. When the government introduced the ex-
cerpts, the prosecutor asked Brelsford to authenticate the
excerpts. He replied that it was “a summary, a synopsis, of
the chats reflected in the previous Government exhibit.”
Tr. at 406. After Brelsford clarified that the excerpts were
“direct quote excerpts of the overall chats,” the government
asked, “have you reviewed [the excerpts] and determined
that that exhibit accurately transcribes what is portrayed
in Government Exhibit Starved Rock Chat?” Id. at 407.
Brelsford agreed that, with the exception of two typo-
graphic errors which were corrected, “the actual context of
the communication is verbatim.” Id.
12                                               No. 06-3415

  The court admonished the jury that they were to inde-
pendently evaluate whether the evidence convinced them
that the screen names were actually used by Martin and
Burt. The court noted that there was evidence that the
screen names corresponded to those individuals, and
warned the jury that “even though [the] exhibit says
Martin and Burt . . . if I advise you that in fact it was
Starved Rock and BSomeSmoke . . . that is what it said.”
Id. at 412-13. Finally, the court clarified to the jury that
“whether or not [Martin and Burt] really authored these
statements is something that you will have to conclude.”
Id. at 413. At that point the government led agent
Brelsford through an analysis of the chat logs to clarify
what Martin and Burt had written to each other.
  “It is today increasingly common to encounter the use of
demonstrative aids throughout a trial. . . . Demonstrative
aids take many forms; [including] duplicates, models,
maps, sketches and diagrams, and computer-generated
pedagogic aids.” KENNETH S. BROUN, MCCORMICK ON
EVIDENCE § 212 (2006). The decision to allow demonstra-
tive aids rests in the discretion of the district judge. United
States v. Salerno, 108 F.3d 730, 742 (7th Cir. 1997). We
have previously upheld tapes and a tape player being
brought to the jury deliberation room. United States v.
Hofer, 995 F.2d 746, 748-49 (7th Cir. 1993). Likewise we
have upheld a district judge’s decision to allow the jury to
handle firearms that were admitted into evidence. United
States v. Burrell, 963 F.2d 976 (7th Cir. 1992). In United
States v. Welch, 945 F.2d 1378 (7th Cir. 1991), we held it
not to be an abuse of discretion for a district judge to
exclude a proffered transcript of an audio tape that
included extensive editorial commentary on defense
suspicions that the tape showed signs of being edited. In
Salerno, we upheld the district judge’s decision to admit
into evidence a scale model of a crime scene and to allow
No. 06-3415                                              13

the model to be brought into the deliberation room. 108
F.3d at 742.
  We see no reason not to extend the logic of allowing
models, maps, sketches, and diagrams to incorporate these
particular chat excerpts as well. In this case, the excerpted
chat logs were used to aid two witnesses in interpreting
and explaining the raw computer chat logs, which forensic
examiners had recovered from Martin’s computer. Just as
a sketch or model of a crime scene can be used to help a
witness to recount aspects of testimony and to make that
testimony more accessible and understandable for the jury,
so might affixing the names of real people in place of their
aliases put the computer chat comments into a more useful
context for the witnesses and the jury.
  Burt argues now that under FED. R. EVID. 403, the chat
excerpts with Martin’s and Burt’s names on them should
have been excluded as more prejudicial than probative.
Appellee’s Br. at 23-24. We give wide deference to the
district court in its exercise of discretion to balance
prejudicial and probative effects of evidence. United States
v. Adames, 56 F.3d 737, 742 (7th Cir. 1995). Burt argues
that there was little probative use in the admission of the
chat excerpts and the potential for great prejudice. We
disagree. Recall that one of the main issues in contention
in this case was whether Burt created and traded naked
pictures of children for legitimate reasons or for sexual
gratification. It was the defense’s contention that he had
legitimate commercial (non-pornographic) interests in
these photos. In that context, an internet chat where
Martin and Burt traded photos while making overtly
sexual comments had tremendous probative value on one
of the only serious points of contention between the
government and the defendant.
  As for being prejudicial, Rule 403 speaks of “unfair
prejudice, confusion of the issues, or misleading the jury.”
14                                              No. 06-3415

There is a difference between evidence that brings unfair
prejudice and evidence that is damning. If this chat log
were being offered in a prosecution for an unrelated crime,
we might be more sympathetic to a claim that it could
unfairly prejudice a jury. Being associated with the sexual
exploitation of children tends to do that. But the point is
that in this case Burt was being prosecuted for exactly
what this chat log depicts: creating, trading, and distribut-
ing photos of children for the sexual satisfaction of himself
and his online partners. The chat may well have been
damning, but we do not see how it created unfair preju-
dice. We caution that allowing the government to insert
the real names in place of the screen names is a path that
a district court should be careful to tread. But the court
very clearly instructed the jury about the limited extent to
which that substitution of names could be considered by
the jury, and we emphasize that in this particular trial
nobody seriously contended that this internet chat was
conducted by anybody other than Martin and Burt. We
find no error in the admission of the raw chat logs or the
excerpted chats.


  C. The Evidence of Austin’s Molestation
  Finally, Burt argues that the testimony by witness
Austin about Burt’s molestation also violates FED. R. EVID.
403. Austin was one of three children called by the govern-
ment during its case. Unlike witness David, whose moles-
tation was recorded on the video which provided the
underlying pornography for one of the counts against Burt,
Austin’s molestation was not documented in any of the
photos that made up the counts against Burt. Burt argues
that Austin’s testimony was likely to unfairly prejudice the
jury in excess of any probative value it might have had.
  We need only return to the heart of the defense’s case to
dispense with this argument. As noted above, Burt rested
No. 06-3415                                               15

much of his case on the theory that his photos were non-
sexual. The government bore the burden of proving that
the photos were “lascivious exhibition of the genitals” in
violation of 18 U.S.C. § 2256(2)(A)(v). The instructions that
the judge gave to the jury on how to determine whether
nude photos meet that standard included, as one example,
“whether the picture or image is intended or designed to
elicit a sexual response in the viewer.” Tr. at 570.
  Rule 404(b) allows the introduction of prior bad acts as
proof of “motive . . . intent . . . [or] plan.” FED R. EVID.
404(b). Austin’s testimony was not simply that he had once
been molested by Burt. On the contrary, his testimony
established that he was repeatedly molested during the
period when the photos in question were being taken. The
testimony also established that the molestation happened
behind closed (and locked) doors, in the same rooms of the
house where the photography sessions were conducted. His
testimony was directly relevant to the question of whether
Burt was a “hard working professional photographer”
taking pictures for a legitimate “non-pornographic website”
as the defense had stated in his opening statement, or
whether he took pictures of naked children because they
“elicit a sexual response” in him or his online partners. We
do not believe that the district court abused its discretion
in admitting the testimony.


                    III. CONCLUSION
  The district court did not abuse its discretion in admit-
ting the testimony of Brelsford, McDonough, or Austin.
The admission of the chat excerpts as demonstrative aids
was within the discretion of the district court, and was
properly accompanied by a limiting instruction to the jury.
Finding no error, we AFFIRM the judgment of the district
court.
16                                       No. 06-3415

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—7-26-07